Order entered October 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00864-CV

                 IN THE INTEREST OF S.H.V. AND P.J.V.C. CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-00307

                                            ORDER
       We GRANT appellee’s October 8, 2013 unopposed motion for an extension of time to

file a brief. Appellee shall file his brief on or before November 7, 2013.


                                                       /s/   ADA BROWN
                                                             JUSTICE